PER CURIAM.
This case is before the court for the second time. In the first case we reversed the final judgment which had granted a directed verdict at the end of the plaintiff’s case. Erik Electric Company, Inc., v. Elliot, 375 So.2d 1136 (Fla. 3d DCA 1979). We now reverse again and remand with instructions to enter judgment for the appellant on the accounting of profits realized from use of the customer lists and to hear evidence on monetary damages. We conclude that appellee presented no competent evidence to refute the appellant’s prima facie case showing that distilled listings constituted a trade secret. See Erik Electric Company, supra. See, e. g., Kelly v. Kinsey, 362 So.2d 402, 404 (Fla. 1st DCA 1978) (opinion of witness worth no more than the reasons on which it is based). Accord, Le Fevre v. Bear, 113 So.2d 390 (Fla. 2d DCA 1959).
Reversed.